DETAILED ACTION
Claims 1-18 (filed 07/21/2022) have been considered in this action.  Claims 1 and 10 have been amended.  Claims 2, 6, 11 and 15 have been canceled.  Claims 3-5, 7-9, 12-14 and 16-18 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 7 paragraph 3, filed 07/21/2022, with respect to objection to claims 1 and 10 have been fully considered and are persuasive.  The objection of claim 1 and 10 has been withdrawn. 

Applicant’s arguments, see page 7 paragraph 5, filed 07/22/2022, with respect to provisional rejection of claims 1, 3-5, 7-10, 12-14 and 16-18 under nonstatutory double patenting have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 7-10, 12-14 and 16-18  has been withdrawn due to the filing of the terminal disclaimer. 

Applicant’s arguments, see page 7 paragraph 6, filed 07/22/2022, with respect to provisional rejection of claims 1 and 10 under nonstatutory double patenting have been fully considered and are persuasive.  The rejection of claims 1 and 10 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-14 and 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Based upon a thorough searching of the prior art, no single reference or obvious combination of references has been found to teach the concept of filtering detection data using a first standard deviation, and then calculating a second standard deviation with the maximum or minimum values deleted to compare the first and second standard deviations to determine that when the second standard deviation is greater than the first, the detection data is deleted so that an interval upon which the filtered detection data resides and when within a correction interval is determined, a correction parameter file is implemented to correct machining.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116